Citation Nr: 9936180	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-16 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands and arms as secondary to a service-connected fracture 
at T-5.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a cardiovascular condition.

3.  Entitlement to an increased rating for residuals of a T-5 
fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for numbness of the hands and arms as secondary to 
a service-connected fracture of T-5 and which determined that 
no new and material evidence had been submitted to warrant 
entitlement to service connection for a cardiovascular 
condition.  The RO also continued a 10 percent evaluation for 
residuals of a T-5 fracture. 

The Board observes that the RO has certified a claim of 
entitlement to service connection for residuals of a cervical 
spine fracture for appeal.  However, as the veteran's 
representative has observed in its Informal Hearing 
Presentation of November 1999, the Board is without 
jurisdiction as to that issue, and, therefore, the issue is 
referred to the RO for disposition as appropriate.

The issues of entitlement to service connection for numbness 
of the hands and arms as secondary to a service-connected 
fracture at T5 and for an increased rating for residuals of a 
T-5 fracture will be addressed below in the remand portion of 
the decision.



FINDINGS OF FACT

1.  In May 1986, the Board denied the veteran entitlement to 
service connection for a right bundle branch block, cardiac 
arrhythmia.

2.  That evidence associated with the claims file subsequent 
to the May 1986 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim entitlement to service connection for a 
right bundle branch block, cardiac arrhythmia, now claimed as 
a cardiovascular condition.


CONCLUSIONS OF LAW

1.  The May 1986 Board decision which denied entitlement to 
service connection for a right bundle branch block, cardiac 
arrhythmia, is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1999). 

2.  New and material evidence to reopen the claim of 
entitlement to service connection a cardiovascular condition 
has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 1986 Board decision, in which entitlement to service 
connection for a right bundle branch block, cardiac 
arrhythmia, was denied, is final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1999).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence that was of record at the time of the prior 
denial included service medical records that were silent as 
to complaints, treatment or diagnoses relating to any heart 
condition.  The veteran's cardiovascular system was reported 
as normal on discharge.  Private medical evidence dated in 
August 1980 reflects that right bundle branch block was first 
diagnosed in that same year.   In sum, a cardiovascular 
disorder was not demonstrated in service or within a year 
thereafter and the record failed to demonstrate an 
etiological relationship between the claimed cardiovascular 
disorder and the veteran's service or to a service connected 
disability. 

In the context of the current claim, the veteran has asserted 
that he believed that his crush injury in service caused his 
right bundle branch block and cardiac arrhythmia. He now 
asserts that he was treated for right bundle branch block 
"shortly after" service.  He has not, however, identified 
any additional clinical records of such treatment.

At his personal hearing in September 1995, the veteran 
testified that an orthopedic surgeon recounted to the veteran 
that his cardiovascular condition was related to a wartime 
injury.  However, the veteran conceded that he could not 
recall having irregular heartbeats in service.  The veteran 
was notified that a medical opinion obtained in writing would 
be new and material evidence, but the veteran has not 
submitted any written medical opinion as to the etiology or 
onset of right bundle branch block, nor has he identified any 
additional evidence.

Additionally, the veteran has submitted numerous medical 
reports, which continue to show cardiac pathology.  However, 
those clinical records are devoid of any evidence or opinion 
which associates the claimed cardiovascular disorder to 
service.  For example, the veteran was briefly hospitalized 
in March 1993 for shortness of breath.  Impression was 
shortness of breath and a choking sensation in the chest with 
phasic T-wave.  The examiner noted the veteran had some risk 
factors for coronary artery disease.  He was diagnosed with 
hypertension, Parkinson's Disease and shortness of breath.  
However, the March 1993 clinical records are devoid of 
evidence establishing onset in service or prior to 1980, and 
does not relate the cardiovascular disorder to any service-
connected disability.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his cardiovascular 
condition results from military service do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Moreover, lay appellant's statement about what a physician 
told him or her, i.e., "hearsay medical evidence", cannot 
constitute the medical evidence of in-service etiology 
(nexus) of a current disability during service that is 
generally necessary in order for a claim to be well-grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Id.

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  Of course, if the veteran can obtain a medical 
statement to the effect that his cardiovascular condition is 
related to his crush injury in service, the claim may be 
reopened.


ORDER

No new and material evidence having been submitted, the claim 
of entitlement to service connection for a cardiovascular 
disability is not reopened.



REMAND

Initially, the Board finds that it is unclear from the 
evidence of record whether or not the veteran's claim of 
entitlement to service connection for numbness of the hands 
and arms as secondary to a service-connected fracture at T-5 
is well-grounded.  In particular, the Board notes that a June 
1995 radiologic examination report reflects numerous findings 
as to the thoracic and cervical spines, including a 
possibility that there is compression fracturing of the 
cervical spine and that there is "cervicothoracic 
levoscoliosis."  The report questions the etiology of 
cervical abnormalities.  However, there is no evidence that 
the questions as to the etiology of cervical abnormalities 
raised by this report have been addressed.  

A private medical statement dated in the following month, 
July 1995, also discusses the veteran's cervical spinal 
abnormalities and thoracic spine abnormalities, but without 
clarifying whether the spinal abnormalities were 
etiologically related.  

Moreover, an August 1995 private report appears to suggest 
that the arm and hands symptoms for which the veteran seeks 
service connection may be due to cervical radiculopathy.  
Without clarification as to whether cervical spinal 
abnormalities are or are not etiologically related to or 
residuals of the veteran's service-connected T-5 fracture, 
the Board cannot evaluate the significance of this medical 
statement.   

Since the issue of whether the veteran's thoracic spine 
vertebral body compression fracture may have affected the 
veteran's cervical spine, and the likelihood of such effect, 
is a central question in determining whether numbness of the 
hands and arms may be secondary to the service-connected T-5 
fracture, the Board finds that further medical information is 
required to clarify the medical evidence of record so as to 
provide the Board with an adequate basis for understanding 
the evidence so as to determine whether the claim is or is 
not well-grounded.  

In this regard, the Board notes that the RO apparently 
attempted to obtain clarification as to whether cervical 
spinal abnormalities described in the medical evidence were 
or were not secondary to or etiologically related to the 
veteran's service-connected disability, in that the RO 
requested that the examiner who conducted a September 1998 VA 
examination "fully describe all functional limitations due 
to T-5 fracture."  The report which followed that request 
described the veteran's cervical and thoracic spine 
abnormalities, so as to suggest a possible relationship 
between the service-connected T-5 fracture and current 
cervical residuals.  However, the report concludes with 
diagnoses pertaining to mental health problems and pressure 
ulcers on the lower extremities.  These medical disorders are 
clearly not related to the service-connected disability.  
Thus, it is unclear whether or not current cervical spine 
disorders are or are not related to the veteran's service-
connected disability.  

These reports, when considered together and in context, 
suggest that it is plausible that residuals of the T5 
fracture have current effects on other vertebrae, although, 
in the Board's opinion, this suggestion of plausibility is 
not sufficiently clear to meet the requirements for a well-
grounded claim.  VA has no duty to assist the veteran to 
develop a claim which is not well-grounded.  Morton v. West, 
12 Vet. App. 477 (1999).  However, the medical evidence of 
record in this case requires clarification in order to 
determine whether the veteran has submitted a well-grounded 
claim to which the duty to assist has attached.  The Board 
finds that further development of this claim is required 
prior to determination as to well-groundedness.

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for residuals 
of a fracture T-5 is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992). 

The veteran was afforded a VA examination in September 1998 
ostensibly to "fully describe all functional limitations due 
to the veteran's T-5 fracture."  The examiner reported that 
neither the C-file nor medical record was available for 
review.  The only records available were selected records 
provided by the veteran.  Moreover, as described above, 
functional limitations associated with the residuals of the 
fracture were not clearly identified.  

The Board notes that if an examination report does not 
contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  Moreover, the Board is mindful 
that in DeLuca v. Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") found inadequate a physical examination that did 
not describe functional loss due to pain.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim of entitlement to 
an increased rating for residuals of a fracture T-5, the case 
is REMANDED to the RO for the following development: 

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient or outpatient treatment for 
numbness of the shoulders and arms or 
pertaining to residuals of a fracture, T-
5, from September 1998 to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

2.  The veteran should be afforded a VA 
orthopedic and neurologic or other 
specific examination as required to 
clarify whether the veteran has a current 
cervical disoder(s) secondary to or 
aggravated by, a compression fracture of 
T5, and, if so, whether any such disorder 
is related to hand and arm complaints.  
This examination must be conducted in 
accordance with accepted procedures, and 
all indicated studies, to include range 
of motion studies, must be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report.  The examiner(s) should provide 
medical opinion(s) stating the 
likelihood, that is, whether it is as 
least as likely as not, that the veteran 
has a cervical spinal disorder secondary 
to or aggravated by an injury with 
compression fracture of T-5 in service.  
The examiner should also provide an 
opinion as to whether the veteran has 
numbness of the arms and hands which is 
etiologically related to a compression 
fracture of T-5 in service or to any 
residual of that injury.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination(s) 
should describe weakened movement, excess 
fatigability with use, incoordination, 
painful motion, pain with use, or flare-
ups, and provide an opinion as to how 
these factors result in any limitation of 
motion of the hands and arms, directly or 
indirectly.  

3.  After obtaining all available 
evidence described in this report, the RO 
should redjudicate the veteran's claim 
for service connection for numbness of 
the hands and arms as secondary to a 
fracture of T5, and the claim or an 
increased rating under for residuals of 
the service-connected T5 fracture, 
considering all new evidence.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals






